August 8, 1924. The opinion of the Court was delivered by
The defendant was indicted for selling Jamaica ginger and storing alcoholic liquors. The defendant was convicted and sentenced by Judge Peurifoy to the penitentiary for two years.
The exceptions, six in number, raise two questions, charging on facts and submission of a charge not included in the indictment. These exceptions are overruled, under the authority of State v. Johnson, 113 S.C. 350;101 S.E., 851.
Affirmed.
MR. JUSTICE FRASER concurs.
MR. JUSTICE MARION concurs in result.
MR. CHIEF JUSTICE GARY did not participate.